Citation Nr: 0203579	
Decision Date: 04/18/02    Archive Date: 04/26/02

DOCKET NO.  99-20 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for spondylolisthesis L5-S1, spondylolysis, degenerative 
joint disease, and degenerative disc disease with nerve root 
irritation in the legs. 


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1967 to July 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska that granted service connection for a low 
back disorder and assigned a 10 percent evaluation effective 
November 2, 1998.  During the course of this appeal a 
September 1999 rating decision increased the evaluation to 20 
percent and a November 2001 rating decision increased the 
evaluation to 40 percent.  Both increases were effective 
November 2, 1998.

This case was previously before the Board in February 2001 at 
which time it was remanded for additional development.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2.  Spondylolisthesis L5-S1, spondylolysis, degenerative 
joint disease, and degenerative disc disease with nerve root 
irritation in the legs is manifested by severe limitation of 
motion, degenerative joint disease, pain, painful motion and 
complaints of occasional numbness in his legs.

3. The medical issues relating to the claim of increased 
evaluation for spondylolisthesis L5-S1, spondylolysis, 
degenerative joint disease, and degenerative disc disease 
with nerve root irritation in the legs do not involve such 
complexity or controversy as to warrant an independent 
medical opinion.




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 40 
percent for spondylolisthesis L5-S1, spondylolysis, 
degenerative joint disease, and degenerative disc disease 
with nerve root irritation in the legs have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.21, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2001). 

2.  An independent medical opinion regarding the claim for an 
increased evaluation for spondylolisthesis L5-S1, 
spondylolysis, degenerative joint disease, and degenerative 
disc disease with nerve root irritation in the legs is not 
warranted. 38 U.S.C.A. §§ 5107(a), 5109, 7109 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.328, 20.901 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. § 5100 et. 
seq. (West Supp 2001)).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant. 

Although this law was enacted during the pendency of this 
appeal, the RO has had an opportunity to consider whether any 
additional action is required to comply with the new law.  In 
correspondence dated in April 2001 the RO notified the 
veteran of its duty to him under the VCAA and informed him of 
what additional evidence was needed in support of his claim.  
As the RO has considered and complied with the VCAA, the 
Board may proceed with the adjudication of the appeal.  

Factual Background

Private treatment records from Gordon D. Bainbridge, M.D. 
show that the veteran had pain that radiated around from the 
left side of his back into the anterior aspect in August 
1998.  A statement from the physician dated in October 1998 
indicates the veteran had ongoing symptoms of pain and 
discomfort intermittently.

In November 1998, the RO received the veteran's application 
to reopen the claim of entitlement to service connection for 
a low back disorder.

Service connection for spondylolisthesis L5-S1, 
spondylolysis, degenerative joint disease, and degenerative 
disc disease with nerve root irritation in the legs was 
established in an April 1999 rating decision.  

The veteran underwent a VA examination in August 1999.  At 
that time, the veteran indicated that he could walk for a 
half mile and experienced pain when maneuvering a lawn mower.  
On examination, he appeared to ambulate normally and he could 
heel and toe walk.  There was some lumbar paravertebral 
muscle spasm noted.  Straight leg raises were unremarkable 
and there was no tenderness found along the spine.  Forward 
flexion of the lumbar spine was to 60 degrees, backward 
extension was to 10 degrees, lateral flexion was to 10 
degrees bilaterally, and rotation was to 40 degrees.  Pain 
was noted with rotation.  Deep tendon reflexes showed brisk 
knee jerks.  X-ray studies revealed degenerative disc disease 
at L3-L4 and L5-S1, and anterior spondylolisthesis of L5 on 
S1.  

A statement from Dr. Bainbridge dated in October 1999 
indicated that an MRI showed spondylolisthesis and entrapment 
of the L5 nerve root laterally associated with the 
spondylolisthesis and the spondylolysis on the left.

In November 2000, the veteran underwent a VA examination.  
Since February 1999, he had been aware of intermittent 
numbness and pain in his left leg.  His low back pain was now 
constant and severe.  He did back exercises and took aspirin 
when needed.  He indicated that he experienced flare-ups on a 
daily basis that lasted anywhere from a half-hour to one 
hour.  Twisting and lifting precipitated the flare-ups and 
resting, sitting, and maneuvering helped to alleviate his 
symptoms.  The veteran also reported having muscle spasms 
after lifting.  On examination, his lumbar spine demonstrated 
forward flexion to 20 degrees, backward extension to 10 
degrees, left rotation to 10 degrees, left lateral flexion to 
8 degrees, and left straight leg raises to 20 degrees at 
which point he experienced pain.  Right rotation was to 10 
degrees, right lateral flexion was to 12 degrees, and right 
straight leg raises were to 45 degrees with pain at the 
extreme.  The examiner opined that leg pain was most likely 
caused by nerve root irritation and, on that basis, was 
related to the veteran's service-connected back disorder.

A fee-basis physical examination report dated in June 2001 
reported that the veteran complained of numbness in his legs 
at times.  He also indicated that he was unable to mow the 
grass, walk far, or sit in a car for more than 30-45 minutes 
without experiencing a lot of discomfort.  On examination, 
the physician noted tenderness in the lumbar muscles and that 
the lumbosacral region was tight bilaterally.  There was no 
muscle atrophy.  Range of motion tests revealed limitation of 
forward flexion.  The physician also noted that the veteran 
wore a lumbar support.  A neurologic examination showed that 
deep tendon flexes were symmetrical and strength was probably 
normal.  Coordination was noted to be good for finger-to-nose 
and heel-to shin.  Rapid alternating movements and fine 
finger movements were also good.  The veteran had a lot of 
pain with leg movement.  Straight leg raises were to 30 
degrees, bilaterally.  The veteran was observed to have a 
slightly off-base, off-balance walk on his heels and he was 
able to walk on his toes.  The assessment was lumbosacral 
degenerative joint disease with significant back pain.  The 
veteran also had moderate to severe joint and disk disease in 
the lumbar spine.  The physician stated in his findings that 
the veteran did not typically have radicular symptoms and he 
really didn't have anything to support a sciatic neuropathy.

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found; this is a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App 119 (1999).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The veteran's disability is currently evaluated as 40 percent 
disabling under Diagnostic Code 5293, intervertebral disc 
syndrome. This Code provides for a  40 percent rating when 
impairment is severe, with recurring attacks and intermittent 
relief.  For a 60 percent rating, impairment must be 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy, with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and with little 
intermittent relief.

At no time has the evidence shown that the veteran's 
disability meets the criteria for a 60 percent evaluation.  
The June 2001 VA examination report specifically states that 
the veteran did not have anything that would support a 
sciatic neuropathy.  In addition, earlier medical evidence 
does not show symptoms or manifestations significantly 
different than those recorded in the June 2001 examination 
report that would suggest sciatic neuropathy could have 
existed at an earlier date.  Although the veteran complained 
of muscle spasm with lifting at the November 2000 VA 
examination, the only muscle spasm that was ever objectively 
noted was at the time of the August 1999 VA examination.  The 
evidence is also devoid of an absent ankle jerk.  In view of 
the findings, a 40 percent evaluation more appropriately 
reflects the level of disability demonstrated.

Since Diagnostic Code 5293 is based upon symptomatology that 
includes limitation of motion, then functional loss due to 
pain, weakness or other symptomatology must also be 
considered.  See 38 C.F.R. § 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995); VAOPGPREC 36-97.  As was 
previously discussed, the veteran was noted to have painful 
motion with rotation and straight leg raising at VA 
examinations in August 1999 and November 2000, respectively, 
but it did not result in any additional limitation of motion.  
During the November 2000 VA examination, he reported daily 
flare-ups; however, they resolved quickly, within 30-60 
minutes, thereby not presenting such a significant increase 
in his disability to warrant an increase on that basis alone.  
Although the June 2001 VA examination noted a lot of pain 
with leg movement, the evidence indicates that the leg pain 
is neurological in origin rather than musculoskeletal.  For 
these reasons, the Board finds that a higher evaluation is 
not warranted based on the factors discussed in DeLuca.  Id.

As for considering other Diagnostic Codes in the evaluation 
of the veteran's disability, only Code 5289, ankylosis of the 
lumbar spine, allows for an evaluation higher than 40 
percent.  Under that code, a 50 percent evaluation may be 
assigned for unfavorable ankylosis; however, since there is 
no evidence of ankylosis in the record, there is no basis for 
assigning a higher evaluation under this Code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).

For the reasons stated above, the preponderance of the 
evidence is against a higher evaluation for a low back 
disorder with secondary nerve root irritation, therefore, the 
benefit-of-the-doubt doctrine is not for application and the 
claim is denied.  38 U.S.C.A. § 5107(b) (West Supp. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the disability, 
so as to warrant referral to the RO for consideration of an 
assignment of a higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that there is no 
showing that the disability under consideration has resulted 
in marked interference with employment (i.e., beyond that 
contemplated in the assigned 40 percent evaluation).  In 
addition, there is no showing that the veteran's low back 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  

The veteran has requested that an independent medical opinion 
be obtained with respect to his claim for an increased 
evaluation for a low back disorder with secondary nerve root 
irritation.  An independent medical opinion may be obtained 
where the medical issues relating to a claim involve such 
complexity or controversy so as to warrant such an opinion.  
38 U.S.C.A. § 109; 38 C.F.R. §§ 3.328, 20.901.  In the 
present case, the veteran's back disability does not raise a 
complex or controversial medical issue. 


ORDER

An initial evaluation in excess of 40 percent for 
spondylolisthesis L5-S1, spondylolysis, degenerative joint 
disease, and degenerative disc disease with nerve root 
irritation in the legs is denied.




		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

